DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 8-15, 18, 21, 23-24, 26-28, 30-31 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No 10,707,427. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No 10,707,427 teaches a metal complex reading on the instant Formula I.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 26-28, 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xia (US 2015/0214494).

Regarding Claims 1-2, Xia teaches a metal complex comprising various ligands such as L48 (page 9):

    PNG
    media_image1.png
    321
    401
    media_image1.png
    Greyscale

The above ligand is coordinated to a metal (paragraph 51), L48 reads on applicant Formula 1 wherein ring A is represented by 
    PNG
    media_image2.png
    130
    104
    media_image2.png
    Greyscale
, C = 6-membered; R1 and R2 = H; ring B is represented by 
    PNG
    media_image3.png
    81
    72
    media_image3.png
    Greyscale
, X = N (per claim 1).
	The metal can be Ir, Rh, Re, Ru, Os, Pt, Au, and Cu (paragraph 52) (per claim 2).

Regarding Claims 26-28, 30, Xia teaches an organic light emitting device comprises: an anode; a cathode; and an organic layer, disposed between the anode and the cathode. The organic layer comprises a compound comprising a first ligand L.sup.1 having a structure according to Formula I (L48) (paragraphs 18-19) (per claim 26). The organic layer in the first device is an emissive layer and the compound is an emissive dopant (paragraph 70) (per claim 28).
	Devices fabricated may be incorporated into a wide variety of consumer products, including flat panel displays, computer monitors, medical monitors (paragraph 34) (per claim 27).
The device can further comprise a host material. The host material comprises a triphenylene containing benzo-fused thiophene or benzo-fused furan (paragraph 72) (per claim 30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 14-15, 18, 21, 23, 26-28, 30  are rejected under 35 U.S.C. 103 as being unpatentable over Xia (US 2015/0214494).

Regarding Claims 1-2, 14-15, 18, 21, 23, Xia teaches metal complex comprising various ligands such as L48 (page 9):

    PNG
    media_image1.png
    321
    401
    media_image1.png
    Greyscale

The above ligand is coordinated to a metal (paragraph 51), L48 reads on applicant Formula 1 wherein ring A is represented by 
    PNG
    media_image2.png
    130
    104
    media_image2.png
    Greyscale
, C = 6-membered; R1 and R2 = H; ring B is represented by 
    PNG
    media_image3.png
    81
    72
    media_image3.png
    Greyscale
, X = N (per claim 1).
	The metal can be Ir, Rh, Re, Ru, Os, Pt, Au, and Cu (paragraph 52) (per claims 2 and 14). Per claim 14 analogous to Compound 21 m = 3 , M = Ir corresponding to Ir(LA)3 per claim 15).
	M can be Pt LA and LB the same (per claim 18).
	The ligand can include 
    PNG
    media_image4.png
    163
    166
    media_image4.png
    Greyscale
(page 35) identical to applicant 
    PNG
    media_image5.png
    212
    209
    media_image5.png
    Greyscale
 (per claim 21).
	The ligand can include  
    PNG
    media_image6.png
    173
    152
    media_image6.png
    Greyscale
(page 35) substituent R(s) = H or aryl (paragraph 61) reads on 
    PNG
    media_image7.png
    172
    117
    media_image7.png
    Greyscale
(per claim 23)

Regarding Claims 26-28, 30, Xia teaches an organic light emitting device comprises: an anode; a cathode; and an organic layer, disposed between the anode and the cathode. The organic layer comprises a compound comprising a first ligand L.sup.1 having a structure according to Formula I (L48) (paragraphs 18-19) (per claim 26). The organic layer in the first device is an emissive layer and the compound is an emissive dopant (paragraph 70) (per claim 28).
	Devices fabricated in accordance with embodiments of the invention may be incorporated into a wide variety of consumer products, including flat panel displays, computer monitors, medical monitors (paragraph 34) (per claim 27).
The device can further comprise a host material. The host material comprises a triphenylene containing benzo-fused thiophene or benzo-fused furan (paragraph 72) (per claim 30).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786